IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-13-00358-CV

                IN THE MATTER OF THE MARRIAGE OF
             AMBER NICOLE SANCHEZ AND DAVID SANCHEZ
                 AND IN THE INTEREST OF CHILDREN,



                                From the 18th District Court
                                  Johnson County, Texas
                                Trial Court No. D201105907


                               MEMORANDUM OPINION


        David Sanchez, a prison inmate, attempts to appeal a Final Decree of Divorce

rendered by the trial court on May 29, 2012. Sanchez’ notice of appeal as to this

judgment was due, at the very latest, by November 29, 2012. See TEX. R. APP. P. 26.1(c).

It was not filed until October 15, 2013.

        This appeal is untimely, and we have no jurisdiction of an untimely appeal. This

appeal is dismissed.1



1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 17, 2013
[CV06]




days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).


In the Matter of the Marriage of Sanchez                                                          Page 2